June 2, 2016




                                JUDGMENT

                The Fourteenth Court of Appeals
ERIN LYNN STOW, KATHERINE BRADLEY, AND INTERVENOR BRANDI
   TURNER, INDIVIDUALLY AND A/N/F C.S.1 AND C.S.2., MINORS,
                         Appellants

NO. 14-15-00044-CV                     V.

                        SLAMMIN 4, LLC, Appellee
                    ________________________________

      This cause, an appeal from the judgment in favor of appellee Slammin 4,
LLC, signed December 17, 2014, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We order appellants Erin Lynn Stow, Katherine Bradley, and Intervenor,
Brandi Turner, Individually and a/n/f C.S.1 and C.S.2., Minors, jointly and
severally, to pay all costs incurred in this appeal.

     We further order this decision certified below for observance.